                   Case 4:20-cv-01613-HSG Document 85 Filed 10/02/20 Page 1 of 5



    1   EILEEN R. RIDLEY, CA Bar No. 151735
          eridley@foley.com
    2   JASON Y. WU, CA Bar No. 313368
          jwu@foley.com
    3   FOLEY & LARDNER LLP
        555 CALIFORNIA STREET, SUITE 1700
    4   SAN FRANCISCO, CA 94104-1520
        TELPHONE: 415.434.4484
    5   FACSIMILE: 415.434.4507
    6   KALEB N. BERHE, CA Bar No. 302080
          kberhe@foley.com
    7   FOLEY & LARDNER LLP
        555 SOUTH FLOWER STREET, SUITE 3300
    8   LOS ANGELES, CA 90071-2411
        TELEPHONE: 213.972.4500
    9   FACSIMILE: 213.486.0065
  10    Attorneys for Defendant JUUL LABS,
        INC.
  11

  12                               UNITED STATES DISTRICT COURT

  13                            NORTHERN DISTRICT OF CALIFORNIA

  14

  15 MARIA DE LA LUZ PEREZ BAUTISTA, LUZ              Case No. 4:20-cv-01613-HSG
     PEREZ BAUTISTA and SALVADORA
  16 CORREA, on behalf of themselves and all others   STIPULATION AND ORDER SETTING
     similarly situated,                              DEADLINE FOR DEFENDANTS TO
  17                                                  ANSWER FIRST AMENDED COMPLAINT
                                     Plaintiffs,
  18                                                  Hon. Haywood S. Gilliam
                     vs.                              Action Filed: March 4, 2020
  19                                                  Trial Date: None Set
     JUUL LABS, INC., COALITION FOR
  20 REASONABLE VAPING REGULATION,
     LONG YING INTERNATIONAL, INC.,
  21 DAVID M. HO, and DOES 1-10 inclusive,

  22                                 Defendants.

  23

  24

  25

  26

  27

  28

                                               STIPULATION AND ORDER RE ANSWER DEADLINE
                                                                 CASE NO. 4:20-cv-01613-HSG
4821-1415-3421.1
                        Case 4:20-cv-01613-HSG Document 85 Filed 10/02/20 Page 2 of 5



    1              Plaintiffs Maria De La Luz Perez Bautista, Luz Perez Bautista, and Salvadora Correa
    2   (“Plaintiffs”) and Defendants Juul Labs, Inc., Coalition for Reasonable Vaping Regulation, Long Ying
    3   International, Inc., and David M. Ho (“Defendants”) (collectively, the “Parties”) hereby stipulate as
    4   follows:
    5                                                      RECITALS
    6              WHEREAS, on September 9, 2020 the Court issued an Order Regarding Leave to File First
    7   Amended Complaint and Briefing and Hearing Schedule for Responsive Motions and Motion for
    8   Collective Action (“Order”) [Dkt. 76];
    9              WHEREAS, the Order states, “Defendants’ Motion to Dismiss and/or Strike portions of the First
  10    Amended Complaint (hereafter “FRCP 12(b) Motion”) and/or Answers are due on October 1, 2020”
  11    [Dkt. 76];
  12               WHEREAS, the Parties interpret the Order to mean that Defendants may file or join in motions
  13    under Federal Rule of Civil Procedure 12 in lieu of filing Answers to the First Amended Complaint;
  14               WHEREAS, to the extent the Order intended for Defendants to file Answers in addition to filing
  15    or joining in Rule 12 motions by October 1, 2020, the Parties wish to stipulate that any Defendants filing
  16    or joining in Rule 12 motions by October 1, 2020 need not file Answers until fourteen (14) days after a
  17    ruling on such Rule 12 motions, unless the Court provides otherwise in such ruling or a subsequent order
  18    of the Court;
  19               WHEREAS, such stipulation would be in the interest of efficiency and judicial economy, such
  20    that Defendants need not prepare Answers to a pleading that may or may not be the final operative
  21    complaint in this case, depending on how the Court rules on Defendants’ Rule 12 motions;
  22               WHEREAS, Plaintiffs agree that they will not seek default against any Defendant on account of
  23    such Defendant failing to file an Answer on October 1, 2020 at the same time as filing or joining in a
  24    Rule 12 motion.
  25                                                    STIPULATION
  26               THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
  27    undersigned parties, through their undersigned counsel:
  28               1.       For Defendants that file or join in a motion under Federal Rule of Civil Procedure 12

                                                         STIPULATION AND ORDER RE ANSWER DEADLINE
                                                            -1-              Case No. 4:20-cv-01613-HSG
4821-1415-3421.1
                        Case 4:20-cv-01613-HSG Document 85 Filed 10/02/20 Page 3 of 5



    1                       with respect to Plaintiffs’ First Amended Complaint, such Defendants’ deadline to
    2                       Answer the First Amended Complaint shall be set for fourteen (14) days after the Court’s
    3                       ruling on such motion(s), unless the Court provides otherwise in such ruling or a
    4                       subsequent order of the Court.
    5              2.       For Defendants that elect not to file or join in a motion under Rule 12 with respect to the
    6                       First Amended Complaint, such Defendants’ deadline to file an Answer to the First
    7                       Amended Complaint shall remain set for October 1, 2020.
    8
        DATED: October 1, 2020                            LEONARD CARDER, LLP
    9

  10                                                      By: /s/ Aaron D. Kaufmann
                                                                 AARON D. KAUFMANN
  11

  12                                                              GEORGE WARNER
                                                                  Legal Aid at Work
  13                                                              Attorneys for Plaintiffs Maria De La Luz Perez
  14                                                              Bautista, Luz Perez Bautista and Salvadora Correa

  15    DATED: October 1, 2020                            FOLEY & LARDNER LLP

  16                                                      By: /s/ Eileen R. Ridley
                                                                 EILEEN R. RIDLEY
  17
                                                              Attorneys for Juul Labs, Inc.
  18

  19    DATED: October 1, 2020                            THE SUTTON LAW FIRM
  20
                                                          By: /s/ Bradley W. Hertz
  21                                                             BRADLEY W. HERTZ

  22                                                          Attorneys for the Coalition for Reasonable
                                                              Vaping
  23
        DATED: October 1, 2020                            PRATHER LAW OFFICES
  24
                                                          By: /s/ Sybil L. Renick
  25                                                             SYBIL L. RENICK
  26                                                          Attorneys for David Ho & Long Ying
                                                              International, Inc.
  27    ///
  28

                                                          STIPULATION AND ORDER RE ANSWER DEADLINE
                                                             -2-              Case No. 4:20-cv-01613-HSG
4821-1415-3421.1
                   Case 4:20-cv-01613-HSG Document 85 Filed 10/02/20 Page 4 of 5



    1   Filer’s Attestation: Pursuant to Local Rule 5-1(i)(3), Eileen R. Ridley hereby attests that concurrence in
    2 the filing of this document and its contents was obtained from all signatories listed.

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                     STIPULATION AND ORDER RE ANSWER DEADLINE
                                                        -3-              Case No. 4:20-cv-01613-HSG
4821-1415-3421.1
                        Case 4:20-cv-01613-HSG Document 85 Filed 10/02/20 Page 5 of 5



    1                                                ORDER
    2              Upon consideration of the stipulation filed by the Parties, IT IS HEREBY ORDERED as
    3 follows:

    4              1.       For Defendants that file or join in a motion under Federal Rule of Civil Procedure 12
    5                       with respect to Plaintiffs’ First Amended Complaint, such Defendants’ deadline to
    6                       Answer the First Amended Complaint shall be set for fourteen (14) days after the Court’s
    7                       ruling on such motion(s), unless the Court provides otherwise in such ruling or a
    8                       subsequent order of the Court.
    9              2.       For Defendants that elect not to file or join in a motion under Rule 12 with respect to the
  10                        First Amended Complaint, such Defendants’ deadline to Answer the First Amended
  11                        Complaint shall remain set for October 1, 2020.
  12               IT IS SO ORDERED.
  13
        DATED: October 2, 2020                            UNITED STATES DISTRICT COURT
  14

  15                                                      By:
                                                                  HAYWOOD S. GILLIAM, JR.
  16                                                              United States District Judge

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                          STIPULATION AND ORDER RE ANSWER DEADLINE
                                                             -4-              Case No. 4:20-cv-01613-HSG
4821-1415-3421.1
